0DETAILED ACTION
This non-final Office action is in response to the claims filed on January 28, 2021.
Status of claims: claims 1-22 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 was considered by the examiner. 
Drawings
The drawings are objected to because:  
The following recited in claim 9 isn’t illustrated in the figures: 
“a fascia having a retaining member configured to engage the third channel of the first horizontal member of the first frame, the third channel of the first vertical member of the first frame, the third channel of the second vertical member of the first frame, and the first channel of the second horizontal member of the first frame; a first pane moveable within the first channel of the first vertical member of the first frame, the first channel of the second vertical member of the first frame, the first channel of the first vertical member of the second frame, and the first channel of the second vertical member of the second frame from a first position to a second position”
Claim 10 – “the seal having a first portion located within the fourth channel of the first vertical member of the first frame” isn’t illustrated
Claim 12 – “second member located in the fourth channel” isn’t illustrated.
Claim 13 – the recitation including the wall and the engagement of elements with the wall are not illustrated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 8 – “the first horizontal member” of which frame?
Claim 1, lines 8 and 9 – “the first horizontal member, the first vertical member, and the second vertical member” of which frame?
Claim 9, line 7 – “the first horizontal member” of which frame?
Claim 9, lines 7 and 8 – “the first horizontal member, the first vertical member, and the second vertical member” of which frame?
Claim 9, lines 9-11 – shouldn’t “the third channel” be replaced with “the fourth channel,” as is the case in claim 1?
Claim 9, lines 13-15 – shouldn’t “the first channel” be replaced with “the third channel,” as is the case in claim 1?
Claim 10, lines 5-9 – shouldn’t “the fourth channel” be replaced with “the fifth channel,” as is the case in claim 1?
Claim 12 – shouldn’t “the fourth channel” be replaced with “the first channel,” as is the case in claim 8?
Claim 13 – is the “second frame” also “extending through the opening” as is recited for the first frame?  Also, does the applicant intend to positively recite the wall?  Clarification required.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0044466 to Andres.
Andres discloses a window for use on a structure, the structure having a wall having an interior surface, an exterior surface, and an opening extending through the wall from the interior surface to the exterior surface, the opening having an upper edge, a lower edge, a first side, and a second side, the window including: 
a first frame 160 contacting the interior surface of the wall and extending through the opening; 
a second frame 120 positioned below the opening and contacting the interior surface of the wall; and 
a fascia 170 connected to the first frame and contacting the exterior surface of the wall. 
Note: the examiner has interpreted that the wall is not positively recited. See 35 USC 112 rejection above. See FIG. 1. (claim 13)
Andres further discloses a first pane (within first frame – see FIG. 1) moveable within the first and second frames from a first position to a second position. (claim 14)
Andres further discloses wherein the first pane covers the opening when the first pane is in the first position and exposes the opening when the first pane is in the second position. (claim 15)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Andres.
Andres fails to disclose that the first pane is opaque. On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first pane opaque for aesthetic reasons as well as being an obvious matter of design choice.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andres, as applied above, in view of US 9644380 to Pigott, Jr.
Andres, as applied above, discloses a second pane, but fails to disclose the second pane is movable. 
Pigott, Jr. teaches of two panes that are moveable in a frame from a first position to a second position. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Andres second pane such that it slides, as taught by Pigott, Jr., in order to allow for greater flexibility as to the opening and closing the Andres window. (claim 17) 
Andres, as applied above, further discloses wherein the second pane covers the opening when the second pane is in the first position and exposes the opening when the second pane is in the second position. (claim 18)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Andres in view of Pigott, Jr., as applied above.
Andres, as applied above, fails to explicitly disclose that the second pane is clear.
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the second pane clear for aesthetic reasons as well as being an obvious matter of design choice.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andres in view of US 2014/0352217 to Blackburn et al. (hereinafter “Blackburn”).
Andres discloses a window for use on a structure, the structure having a wall having an interior surface, an exterior surface, and an opening extending through the wall from the interior surface to the exterior surface, the opening having an upper edge, a lower edge, a first side, and a second side, the window including: 
a frame 160, 120 contacting the interior surface of the wall and extending through the opening; said frame positioned below the opening and contacting the interior surface of the wall; and 
a fascia 170 connected to the first frame and contacting the exterior surface of the wall. 
Note: the examiner has interpreted that the wall is not positively recited. See 35 USC 112 rejection above. See FIG. 1. 
Andres fails to disclose a first and second frame.
Blackburn teaches of a first frame 118 and second frame 115 (see FIG. 4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to separate the Andres frame into two parts, as taught by Blackburn, to facilitate transport, manufacture, and assembly of the frame. (claim 13)
Andres, as applied above, further discloses wherein the first frame includes a channel and the fascia includes a retaining member located within the channel. (see FIG. 1 and 4) (claim 20)

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andres in view of Blackburn, as applied above, in further view of US 2017/0284150 to Burton et al. (hereinafter “Burton”).
Although Andres discloses wherein the first frame includes a channel, Andres fails to disclose a seal having a first portion located within the channel and a second portion extending from the channel. 
Burton teaches of a seal (see upper left portion of FIG. 3; see contacts element 600 of pane 14)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a seal within the Andres channel, as taught by Burton, in order to prevent dirt and debris from passing around the pane. (claim 21)
Andres, as applied above, further discloses a pane moveable within the first and second frames from a first position to a second position, and wherein the pane maintains contact with the seal as it moves from the first position to the second position. (claim 22)




Allowable Subject Matter
Claims 1 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634